DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 04, 2022 has been entered.
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Applicant’s arguments, filed March 04, 2022, with respect to the 35 U.S.C. 102 & 103 rejections are found to be persuasive. In particular, Applicant argues the closest prior art, Berczik et al. (US 2012/0301312 A1), does not expressly teach the at least one radial flange extending strictly radially and extending longitudinally in a direction having a circumferential component and a longitudinal component, substantially similar or parallel to a direction connecting a leading edge to a trailing edge of the blade as claimed. In Pg. 5-6 of the response, Applicant explains the difference in structure and how the radial flange taught by Berczik does not extend in such a direction substantially similar or parallel to a direction connecting a leading edge to a trailing edge of the blade. Therefore, the 35 U.S.C. 102 rejection in view of Berczik has been withdrawn. 
In light of the amendments, Weaver et al. (US 2018/0230857 A1) is considered pertinent art. Figure 2 of Weaver teaches an assembly with a nozzle made of ceramic matrix composite material having a blade (204), a radially extending end of a connecting part comprises at least one radial flange (214) extending strictly radially and extending longitudinally in a direction having a circumferential component and a longitudinal component, substantially similar or parallel to a direction (along chord 212) connecting a leading edge to a trailing edge of the blade (204) [0051]. However, the radial flange (214) is applied to a hanger (216) rather than a radial wall that is integral with the casing. In view of the art of record, it does not appear it would have been obvious to one of ordinary skill in the art to modify Weaver such that the radial flange of Weaver is applied to a radial wall integral with the casing as required by the claim. 
Claims 3-12, 14-16, and 18-20 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745         

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745